Citation Nr: 0907308	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
tinea cruris / pedis and fungal dermatitis (skin condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran's active military service extended from May 1968 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the Veteran's 
case was subsequently transferred to the Montgomery, Alabama 
RO.

In August 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

This case was previously before the Board in October 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In the Veteran's testimony before the undersigned Acting 
Veteran's Law Judge in August 2008, the Veteran raised the 
issue of entitlement to service connection for depression.  
As this matter is not currently developed or certified for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

The Veteran's skin condition does not manifest in any 
disfigurement of the head, face, or neck; superficial scars 
other than on the head, face, or neck that have an area of 
144 square inches or greater; scars that are superficial and 
unstable or painful on examination; or limitation of function 
or motion of any affected part.  The Veteran's skin condition 
does not affect 5 percent of the entire body or more or 
require corticosteroid or immunosuppressive treatment.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
tinea cruris / pedis and fungal dermatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 
7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all notice elements regarding the veteran's claim 
of entitlement to service connection and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim of entitlement to service connection and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated May 2004 to October 2008.  The Veteran 
submitted private treatment records, dated November 1990 to 
September 2002, and was provided an opportunity to set forth 
his or her contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in September 2003, January 
2005, and November 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Initial Evaluation

The Veteran seeks entitlement to a compensable initial 
evaluation for service-connected tinea cruris / pedis and 
fungal dermatitis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's skin condition is currently evaluated as 
noncompensably disabling, effective June 20, 2003, pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 
7813 provides ratings for dermatophytosis (or ringworm) in 
various locations on the body, including the body (tinea 
corporis), the head (tinea capitis), the feet (tinea pedis), 
the beard (tinea barbae), the nails (tinea unguium), and the 
inguinal area, also known as jock itch (tinea cruris).  

Diagnostic Code 7813 provides that dermatophytosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or 
more inches (13 or more cm.) in length; Scar is at least one-
quarter inch (0.6 cm.) wide at the widest part; Surface 
contour of scar is elevated or depressed on palpation; Scar 
is adherent to underlying tissue; Skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); Underlying soft tissue is missing in an area exceeding 
six square inches (39 sq. cm.); Skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

The Board notes that the portion of the Schedule for Rating 
Disabilities that addresses the skin was amended effective 
October 23, 2008.  However, the amendments only apply to 
applications for benefits received by VA on or after October 
23, 2008 and are thus not relevant in the instant case and 
will not be discussed.  See 73 Fed. Reg. 54,708 (September 
23, 2008).

In September 2003 the Veteran was afforded a VA Compensation 
and Pension (C&P) skin examination.  The Veteran had a sheet 
with him that indicated his previous skin diagnoses as 
pruritus ani, tinea corporis, cruise and pedis and 
dyshydrosis and sebaceous cyst.  The Veteran indicated that 
he was using a cream, as needed, on his hands and feet and 
that he also used it on some areas of his body for a 
recurrent rash.  He stated that the cream worked well and 
seemed to clear up the problem within two to three days.  
Upon examination, the Veteran was noted to have a 
hypertrophic scar at the site of a cyst removal.  There was a 
similar hypertrophic scar on his left lower flank.  There was 
no sign of tinea corporis or cruris noted.  The Veteran was 
noted to have a few small round scars over his knuckles.  His 
fingers were noted to have some mild erythema but no deep 
seeded vesicles or fissures.  The Veteran's feet had 
hyperpigmented circular macules and a couple of 
hyperpigmented papules on both insteps.  There were no red, 
active appearing lesions and no sign of tinea pedis.  The 
Veteran's toenails were normal.  The examiner diagnosed the 
Veteran with dyshydrosis.  While the condition was not active 
on examination, it was noted likely to recur.  There was no 
sign of tinea corporis or cruris.

In January 2005 the Veteran was afforded a VA C&P skin 
examination.  The Veteran reported recurrent and persisting 
rash in his groin area that causes an area of 
hyperpigmentation with slight scaling.  He reported that the 
area was pruritic.  The Veteran stated that he did not use a 
cream on the area and that he has had the problem since the 
1970's.  The Veteran indicated that he had a recurrent rash 
on his hands, feet, back, and neck.  He stated that he was 
given a topical steroid cream, clobetasol propionate, for the 
condition and had been using the cream since the mid 1980's.  
He reported that the cream helps to heal the rash but that it 
reappears.  The rash was indicated to be pruritic and have a 
slight burning character.  The rash was noted to have formed 
small blisters and papules at times and then the rash was 
noted to peel.  The examiner indicated that he had a small 
patch on his right lower back of this rash.   The examination 
of the skin revealed two scars (1 cm and 2 1/2 cm) under the 
right axilla, and one 1 1/2 cm scar on the lateral aspect of 
the left hip; these were nontender and nonadherent to the 
underlying tissue.  Along the groin and the scrotum, there 
was an area of hyperpigmentation with slight scaling and 
slight erythema, without weeping or drainage.  On the right 
lower back, there was a 4 x4 circular area of erythematous 
papillar lesions that were mildly pruritic.  This was not 
tender to touch, but there was slight scaling.  Between the 
fingers of both hands, there was slight scaling and papillar 
lesions. There were no lesions on the feet.  The examiner 
diagnosed the Veteran with small keloid scars, pruritic ani, 
tinea cruris, and dyshydrotic eczema.

In a May 2005 VA outpatient treatment note the Veteran was 
treated for complaints of a recurrent rash on the back of his 
neck.  In an April 2006 VA outpatient treatment note, the 
Veteran was treated for skin complaints.  The Veteran denied 
any new, acute symptoms and reported relief with topical 
creams.

In May 2006 the Veteran was examined by a dermatologist as an 
outpatient at the VA medical center in Birmingham, Alabama.  
The Veteran complained of multiple rashes in groin, below the 
umbilicus at his beltline, and on his feet.  He was noted to 
have been prescribed clotrimazole which he had been using on 
his feet, beltline, buttocks, and groin.  The Veteran 
indicated that the cream helped but that the rash would 
return.  He stated that the dorsal surface of his hands would 
break out with an itchy rash at times.  Upon examination, the 
Veteran was noted to have an eczematous and hyperpigmented 
plaque under the umbilicus and a similar plaque on the left 
buttock.  There was ill-defined hyperpigmentation on the 
groin, scrotum, and instep of the feet; however, there was no 
active inflammation or scaling of these areas.  The Veteran 
was diagnosed with contact dermatitis inferior to the 
umbilicus, inactive tinea cruris and pedis, and contact 
dermatitis versus eczematous dermatitis on the left buttock.

In November 2008 the Veteran was afforded a VA C&P skin 
examination.  The Veteran was noted to have a history of 
tinea cruris and pedis.  He had near constant problems with 
the conditions necessitating near constant treatment.  He was 
receiving topical treatment that was neither a corticosteroid 
nor an immunosuppressive.  Upon examination, the Veteran was 
noted to have no exposed areas (head, face, neck, and hands) 
affected by a skin disorder.  The examiner indicated that 
less than 5 percent of the Veteran's total body area was 
affected by a skin condition.  The Veteran was found to have 
no active rash on his feet or groin.  There were areas of 
hyperpigmentation on both feet and in the groin that 
represented where rashes would appear.  The examiner 
diagnosed the Veteran with chronic tinea pedis, tinea cruris, 
fungal dermatitis, and skin rash.  The examiner stated that 
the disorder was inactive but that the Veteran had 
hyperpigmented areas on the feet and in the groin where the 
rash appears.

In light of the evidence, the Board finds that a compensable 
evaluation for the Veteran's skin condition is not warranted 
at any point during the period on appeal.  The Veteran's skin 
condition does not manifest in any disfigurement of the head, 
face, or neck.  The Veteran's skin condition does not 
manifest in scars of the head, face, or neck or superficial 
scars, other than the head, face, or neck, that have an area 
of 144 square inches or greater.  The Veteran's skin 
condition does not manifest in scars that are superficial and 
unstable or painful on examination.  The Veteran's skin 
condition has not been indicated to limit function or motion 
of any affected part.  The Veteran's skin condition has 
affected less than 5 percent of the entire body and requires 
no more than topical therapy which is neither 
corticosteroidal nor immunosuppressive in nature.  As such, 
the Veteran's claim of entitlement to an initial compensable 
evaluation for tinea cruris / pedis and fungal dermatitis 
must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
compensable evaluation for tinea cruris / pedis and fungal 
dermatitis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's tinea cruris / pedis and fungal 
dermatitis reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis, and indeed, neither 
the Veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, his tinea cruris / pedis and fungal 
dermatitis have not required any, let alone, frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable disability rating for 
tinea cruris / pedis and fungal dermatitis (skin condition) 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


